       Case 1:18-mc-00653-JEJ Document 20 Filed 01/09/19 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


Pennsylvania National Mutual Casualty
Insurance Company,

                  Petitioner,
                                        Case No.: 1:18-mc-00653-JEJ
         v.

Everest Reinsurance Company,

                  Respondent.
                                             Consolidated Cases

Everest Reinsurance Company,

                  Petitioner,
                                        Case No.: 1:18-mc-00656-JEJ
         v.

Pennsylvania National Mutual Casualty
Insurance Company,

                  Respondent.


   EVEREST REINSURANCE COMPANY’S VERIFIED ANSWER TO
   PENNSYLVANIA NATIONAL MUTUAL CASUALTY INSURANCE
       COMPANY’S PETITION TO COMPEL ARBITRATION

      Everest Reinsurance Company (“Everest”), by and through its counsel,

Saiber LLC, answers the Petition to Compel Arbitration by Pennsylvania National

Mutual Casualty Insurance Company (“Penn National”) as follows:
        Case 1:18-mc-00653-JEJ Document 20 Filed 01/09/19 Page 2 of 10




                                      PARTIES

      1.        Admitted.

      2.        Everest denies that it is a company organized under the laws of the

State of New Jersey and states that it is a corporation organized under the laws of

the State of Delaware. Everest admits that its principal place of business is in New

Jersey, and that it was formerly known as Prudential Reinsurance Company.

                            JURISDITION AND VENUE

      3.        Admitted.

                            FACTUAL BACKGROUND

      4.        Everest admits that Penn National entered into a series of Excess of

Loss Reinsurance Contracts with various reinsurers (the “Reinsurers”), including

Everest, for the years 1991 through 1996 with multiple layers in each year (the

“Treaties”). Everest also admits that its participation as one of several Reinsurers is

accurately reflected in Paragraph 4. Everest denies that Exhibit B is a true and

correct copy of the Second Excess of Loss Reinsurance Treaty for 1991 and states

that it is not a complete copy of that treaty. The remaining allegations of Paragraph

4 are denied.

      5.        Everest denies any and all characterizations and legal conclusions

regarding the Treaties. Everest states that Penn National and the Reinsurers agreed

to submit to arbitration any dispute concerning the Treaties between Penn National



                                           2
        Case 1:18-mc-00653-JEJ Document 20 Filed 01/09/19 Page 3 of 10



and its Reinsurers. The agreement to arbitrate requires that, “[i]f more than one

reinsurer is involved in the same dispute, all such reinsurers shall constitute and act

as one party for purposes of this [arbitration] Article ….” (emphasis added). The

arbitration clause requires that Penn National appoint a single arbitrator and that

the Reinsurers “act as one” and appoint another arbitrator. Penn National’s

arbitrator and the Reinsurers’ arbitrator then choose a third arbitrator to serve as

umpire. Everest admits that if Penn National’s arbitrator and the Reinsurers’

arbitrator do not agree on a third arbitrator within sixty days of their appointment,

the arbitration clause prescribes a selection process. The remaining allegations of

Paragraph 5 are denied.

      6.     Everest admits only that Penn National has billed its Reinsurers,

including Everest, for lead paint losses in the Baltimore, Maryland area (the “Lead

Paint Losses”) and that a dispute has arisen between Penn National and its

Reinsurers as to whether there is reinsurance coverage for those losses under the

Treaties. Everest further states that Penn National participated in arbitration

proceedings with New England Reinsurance Corporation (“NERCO”) and

Hartford Fire Insurance Company (“Hartford”) concerning the Lead Paint Losses

before a panel of three arbitrators (the “First Panel”). The remaining allegations of

Paragraph 6 are denied.




                                          3
         Case 1:18-mc-00653-JEJ Document 20 Filed 01/09/19 Page 4 of 10



       7.     Everest admits only that Penn National sent Everest a letter dated May

16, 2018, which purported to demand a second arbitration before a new, yet-to-be-

constituted arbitration panel and purported to name a second arbitrator to act on

Penn National’s behalf in an arbitration under the Treaties concerning the Lead

Paint Losses. Everest further states that Penn National failed to advise Everest of

the arbitration before the First Panel and instead waited until May 16, 2018 to send

a letter purporting to demand a different arbitration against Everest over the same

Lead Paint Losses that were the subject of the arbitration before the First Panel.

The remaining allegations of Paragraph 7 are denied.

       8.     Everest admits only that on July 27, 2018, it responded by letter to

Penn National’s letter purporting to demand a second arbitration before a new

panel. Everest denies any and all characterizations and legal conclusions regarding

its letter. Everest further states that its letter to Penn National stated that the attempt

to commence arbitration before a second panel was a nullity, and that Everest

would designate “provisionally and alternatively” as Everest’s arbitrator the same

individual appointed as the Reinsurers’ arbitrator before the First Panel. The

remaining allegations of Paragraph 8 are denied.

       9.     Everest admits only that it wrote to the First Panel on July 27, 2018.

Everest denies any and all characterizations and legal conclusions regarding that

July 27, 2018 letter. Everest also denies that the dispute over the Lead Paint Losses



                                             4
        Case 1:18-mc-00653-JEJ Document 20 Filed 01/09/19 Page 5 of 10



involving NERCO and Hartford was a “separate dispute” and that the First Panel

issued a final award. Everest notes that no award accompanied Penn National’s

Petition to Compel Arbitration and denies Penn National’s characterizations and

legal conclusions regarding any award or the participation of other reinsurers or the

“confidential settlement” alleged by Penn National. Everest further states that it has

a pending application to the First Panel and did not participate in earlier

proceedings before that First Panel only because Penn National breached the

mandatory consolidation provision of the arbitration clause and failed to include

Everest in those proceedings. Everest lacks knowledge and information sufficient to

form a belief as to whether Penn National, Hartford, and NERCO entered into a

confidential settlement. Everest admits that it was not a party to any settlement over

the Lead Paint Losses and denies that any such settlement concluded the dispute

over reinsurance coverage for those losses. The remaining allegations of Paragraph

9 are denied.

       10.      Denied. Everest states that by letter to the First Panel dated August 3,

2018, Penn National stated its refusal to participate in any further proceedings

before the First Panel, including consideration of the merits of Everest’s application

to continue arbitration before the First Panel. Everest denies any and all

characterizations and legal conclusions in Paragraph 10, including Penn National’s

assertions that the ongoing dispute over the Lead Paint Losses is a separate dispute,



                                            5
        Case 1:18-mc-00653-JEJ Document 20 Filed 01/09/19 Page 6 of 10



that the First Panel is “now defunct,” and that the arbitration before the First Panel

is “now fully concluded.” The remaining allegations of Paragraph 10 are denied.

       11.   Everest admits only that the second arbitrator that Penn National

purported to appoint contacted the Reinsurers’ arbitrator. Upon information and

belief, the Reinsurers’ arbitrator refused to proceed with umpire selection for a

second arbitration panel while Everest’s application to continue the arbitration

before the First Panel remained pending. Everest denies that the Treaties permit

Penn National to appoint a second arbitrator and to seek the appointment of a

second umpire for the dispute over the Lead Paint Losses. The remaining

allegations of Paragraph 11 are denied.

       12.   Everest denies any and all characterizations and legal conclusions

contained in Paragraph 12, including Penn National’s characterization of the First

Panel as “disbanded.” Everest admits only, upon information and belief, that the

individual appointed as the Reinsurers’ arbitrator, who was also “provisionally and

alternatively” appointed as Everest’s arbitrator in the new arbitration that Penn

National purported to commence, advised Penn National’s second arbitrator that

Everest has a pending application to continue arbitration before the First Panel and

that umpire selection in the new arbitration should not take place while that

application is pending. The remaining allegations of Paragraph 12 are denied.




                                          6
         Case 1:18-mc-00653-JEJ Document 20 Filed 01/09/19 Page 7 of 10



       13.    Denied. Everest incorporates by reference its response to Paragraph

12 and further states that the arbitration agreement in the treaties between Penn

National and its Reinsurers does not permit Penn National to commence a separate,

new arbitration, to appoint a second arbitrator, or to seek to select a second umpire

for the dispute over the Lead Paint Losses. The remaining allegations of Paragraph

13 are denied.

       14.    Admitted. Everest further states that the terms of the Treaties require

Penn National to participate in arbitration with the Reinsurers “constitut[ing] and

act[ing] as one” and that those terms permit Penn National to appoint only one

arbitrator to act on its behalf for its dispute with the Reinsurers over the Lead Paint

Losses. The terms of the Treaties, particularly the arbitration clause’s mandatory

consolidation provision, require Penn National to proceed with arbitration before

the First Panel.

       15.    Everest denies Penn National’s mischaracterization of “the dispute”

over the Lead Paint Losses. Everest admits only that Penn National’s dispute with

its Reinsurers over the Lead Paint Losses is arbitrable pursuant to the mandatory

consolidation provision and other terms of the arbitration clause contained in the

Treaties. The remaining allegations of Paragraph 15 are denied.

       16.    Everest denies Penn National’s mischaracterization of “the dispute”

over the Lead Paint Losses. Everest admits only that Penn National’s dispute with



                                           7
        Case 1:18-mc-00653-JEJ Document 20 Filed 01/09/19 Page 8 of 10



its Reinsurers over the Lead Paint Losses is arbitrable pursuant to the mandatory

consolidation provision and other terms of the arbitration clause contained in the

Treaties. The remaining allegations of Paragraph 16 are denied.

                            AFFIRMATIVE DEFENSES

       1.      The Petition fails to state a claim upon which relief may be granted.

       2.      Penn National’s claim is barred, in whole or in part, by its failure to

submit to arbitration pursuant to the terms of the Treaties.

       3.      Penn National’s claim is barred, in whole or in part, by its breach of

the mandatory consolidation clause.

       4.      Penn National has the burden of proving that Everest refused to

arbitrate pursuant to a valid agreement to arbitrate. To the extent that Penn

National fails to do so, all relief in its Petition should be denied.

       5.      Everest may have additional affirmative defenses that are presently

unknown. Everest reserves the right to amend its Answer to state additional

affirmative defenses.

       WHEREFORE Everest respectfully requests that this Court enter an Order:

       (a)     dismissing with prejudice Penn National’s Petition to Compel

Arbitration;

       (b)     compelling the parties to arbitrate their dispute, including issues of

jurisdiction, consolidation and any other questions of arbitral procedure, before the



                                            8
         Case 1:18-mc-00653-JEJ Document 20 Filed 01/09/19 Page 9 of 10



First Panel;

       (c)     ordering Penn National to pay the fees and expenses of its arbitrator

and one-half of the fees and expenses of the umpire of the First Panel;

       (d)     staying the second arbitration purportedly commenced by Penn

National against Everest; and

       (e)     granting such other relief as the Court deems just and proper.

                                               SAIBER LLC


Dated: January 9, 2019                   By:   s/ Jeffrey S. Leonard, Esq.
                                               Jeffrey S. Leonard (NJ 031161993)
                                               jleonard@saiber.com
                                               (Admitted pro hac vice)

                                               Joseph J. Schiavone (NJ 012761989)
                                               jschiavone@saiber.com
                                               (Admitted pro hac vice)

                                               Marc E. Wolin     (PA 65437)
                                               mwolin@saiber.com

                                               18 Columbia Turnpike, Suite 200
                                               Florham Park, New Jersey 07932
                                               Tel. 973-622-3333
                                               Fax 973-622-3349
                                               Attorneys for Respondent-Petitioner
                                               Everest Reinsurance Company

1351532.docx




                                           9
Case 1:18-mc-00653-JEJ Document 20 Filed 01/09/19 Page 10 of 10
